Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Songfong Wang on 07/28/2021.
The application has been amended as follows: 


        In claim 6, line 2, “directions” has been changed to -- direction --.

        In claims 11-14, line 1, “10” has been changed to  -- 1 --.

        In claim 19, lines 3 and 4, “a” (all four occurrences) has been changed to -- the --.

        Claims 15, 16, 17, and 20 have been canceled.
	


Applicant’s election without traverse of Group I and Species A in the reply filed on 05/05/2021 is acknowledged.  Claims 1-9 and 11-14 read on the elected invention(s).  
not in Species II, which has pleats rather than flaps. Therefore, claims 15-17 and 20 do not properly further limit the species now recited in amended claim 1, and claims 15-17 and 20 are directed to a species different from that recited in claim 1. For this reason, claims 15-17 and 20 are not subject to rejoinder and are cancelled as indicated above.


The following is an examiner’s statement of reasons for allowance: Claim 1 and the claims dependent thereon are allowable because the prior art does not disclose or render obvious a face mask which comprises a sheet with an opening, an elastic film coupled to the sheet and covering the opening, first and second loops, and first and second lateral flaps coupled to the lateral portions of the mask to form first and second chambers as claimed. The process claims are allowable because the prior art does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/AMY VANATTA/Primary Examiner, Art Unit 3732